DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15, 17, 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Re claim 14, the limitation of “a rotational speed sensor configured to measure rotational acceleration” there appears to be no original support for a “rotational speed sensor” to “measure rotational acceleration”. For examination is considered as speed instead of acceleration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15, 19, 21-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (JP 2015222138), hereinafter referred to as Uchida, in view of Kang (US 20190223250), hereinafter referred to as Kang, in view of Kim et al. (US 20170162012), hereinafter referred to as Kim.

Re claim 14 and 29, Uchida teaches a household appliance, comprising:
at least one movable door (101); and
at least one sensor (10) for detecting a door movement of said at least one door, said at least one sensor including at least one inertial sensor (e.g. specification, “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”) integrated into said at least one door (e.g. Fig 5), said at least one inertial sensor includes an acceleration sensor (e.g. specification “Therefore, as the door opening / closing angle detection sensor 10, it is desirable to detect the opening / closing direction by detecting the moving direction like an acceleration sensor”) configured to measure translational acceleration (implicit);
an evaluator (5) connected to said acceleration sensor to determine said door angle (e.g. in order to detect the “angle”), the evaluator is configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing” … OR … “to turn on the refrigerator compartment illumination 103 when the open state of the refrigerator compartment door 101 is detected, and to turn off the refrigerator compartment illumination 103 when the closed state is detected”).
Uchida does not explicitly teach the limitation of a door switch configured to be switched for determining a closed position of said at least one door, the evaluator connected to said door switch and configured to determine a door opening angle from zero of said door. 
However, Kang teaches a refrigerator comprising a door switch (e.g. ¶ 591, “door switch”) configured to be switched for determining a closed position of said at least one door, an evaluator connected to said door switch and configured to determine a door opening angle from zero of said door (e.g. ¶ 591-594, “When the door switch senses opening of the door, the controller turns on the door sensor provided to a hinge assembly of the refrigerator to sense movement according to rotation of the door. The door sensor may be kept turned on, or may be turned only when the door switches senses opening of the door … According to one embodiment of the present invention, the door sensor senses a certain angle that the door passes when the door is opened or closed and then sends relevant information to the controller”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated a door switch configured to be switched for determining a closed position of said at least one door, the evaluator connected to said door switch and configured to determine a door opening angle from zero of said door, as taught by Kang, in order to conserve energy by turning on/off the sensor depending on the door being open or close.
Uchida does not explicitly teach the limitation of said at least one inertial sensor includes a rotational speed sensor configured to measure rotational speed; wherein the evaluator is connected to said rotational speed sensor to determine said door opening; said acceleration sensor configured to determine a drift of said rotational speed sensor. 
However, Kim teaches a door system comprising at least one inertial sensor includes a rotational speed sensor (e.g. ¶ 55, “the gyro sensor”) configured to measure rotational speed; wherein the evaluator is connected to said rotational speed sensor to determine said door opening angle (e.g. ¶ 55, “the sensor 110 may measure an accurate angle of the door”); an acceleration sensor (e.g. ¶ 36, “an acceleration sensor”) configured to determine a drift (e.g. ¶ 40, “errors”) of said rotational speed sensor (e.g. ¶ 40, “Therefore, the processor 130 may compensate for an error value of the angle by using an acceleration value”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated said at least one inertial sensor includes a rotational speed sensor configured to measure rotational speed; wherein the evaluator is connected to said rotational speed sensor to determine said door opening; said acceleration sensor configured to determine a drift of said rotational speed sensor, as taught by Kim, in order to improve sensing accuracy of the door angle.

Re claim 15, Uchida teaches the household appliance according to claim 14. Uchida further teaches wherein said at least one inertial sensor detects a door opening angle (e.g. specification “the door opening / closing angle detection sensor 10”) of said at least one door as said door movement.

Re claims 17, 19, Uchida teaches the household appliance according to claim 14. Uchida does not explicitly teach the limitation of wherein said rotational speed sensor is a vibrating structure gyroscope, wherein said at least one inertial sensor is a MEMS sensor. 
However, the examiner takes Official Notice that the use of a rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an inertial sensor are well known in the art. Therefore, at the time the invention was filled it would have been within the skill of the art to use a rotational speed sensor, vibrating structure gyroscope or MEMS sensor as the inertial sensor of Uchida since Uchida requires the use of an inertial sensor, and it is well known in the art to use rotational speed sensor, vibrating structure gyroscope and MEMS sensor as an effective inertial sensor. 
Re claim 21, Uchida teaches the household appliance according to claim 14. Uchida further teaches which further comprises a wireless communication interface (8), said at least one inertial sensor being connected to said wireless communication interface (e.g. specification, “the shooting signal transmission device 5 may be built in the image server 2 and separately connected to the door opening / closing detection sensor 10 and the refrigerator compartment lighting 103 via a communication line”).

Re claim 22, Uchida teaches the household appliance according to claim 22. Uchida further teaches wherein said evaluator (5) is connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor (e.g. in order to detect the “angle”).

Re claim 23, Uchida teaches the household appliance according to claim 22. Uchida further teaches wherein said evaluation unit is configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing” … OR … “to turn on the refrigerator compartment illumination 103 when the open state of the refrigerator compartment door 101 is detected, and to turn off the refrigerator compartment illumination 103 when the closed state is detected”).

Re claim 24, Uchida teaches the household appliance according to claim 23. Uchida further teaches wherein said at least one action includes a light control (103; see above) of the household appliance.

Re claim 25, Uchida teaches the household appliance according to claim 15. Uchida further teaches wherein:
the household appliance is a refrigeration appliance having a refrigerator (1000) with a refrigerating zone (100);
at least one camera (3) is configured to record images of said refrigerating zone; and
said at least one camera is configured to be activated for recording one or more images upon reaching said door opening angle determined by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”).

Re claims 27, 29, Uchida teaches the household appliance according to claim 25. Uchida further teaches wherein:
said evaluator (5) is connected to said at least one inertial sensor for evaluating sensor data of said at least one inertial sensor;
said evaluation unit being configured to activate at least one action as a function of said door opening angle detected by said at least one inertial sensor (e.g. specification, “when the opening / closing angle of the refrigerator compartment door 101 is detected by the door opening / closing angle detection sensor 10 and shooting is performed by the camera 3 at a specific angle, shooting is performed twice during the opening operation and during the closing operation for one door opening / closing”);
said at least one action including a light control (103) of the household appliance; and
said light control providing a brief increase in an illumination intensity as a function of said door opening angle at an activation time of said at least one camera (e.g. specification, “when the door open / close detection sensor 9 detects that the refrigerator compartment door 101 is closed, the refrigerator compartment illumination 103 is turned off after taking a picture with the camera 3. In embodiment 3, the door 3 is photographed by the camera 3 while the door of the refrigerator compartment 101 is at a specific angle by the door opening / closing angle detection sensor 10. In general, since the refrigerator compartment illumination 103 is lit when the refrigerator compartment door 101 is in the open state, in the configuration of FIG. It is possible to shoot in a situation where sufficient illuminance is secured without control”; the examiner notes that as per discussed therein the light is turn on and off after the imaged is taken).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kang, in view of Kim, as applied above, in view of Kim et al. (US 20060196198), hereinafter referred to as Kim1. 

Re claim 20, Uchida, as modified, teaches the household appliance according to claim 14. Uchida, as modified, does not explicitly teach the limitation of which further comprises an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device. 
However, Kim1 teaches a refrigerator comprising an energy storage device (33) configured to be charged at least when said at least one door (6) is closed (e.g. ¶ 47, “The charging terminal 31 is connected to the batter 33 via a wire connection, and the charging terminal 31 comes into contact with the power terminal 32 formed on the main body 2 when the second door 6 is closed”), at least one sensor (14) being connected to said energy storage device (e.g. ¶ 68, “The door sensing unit 82 may include the door sensor 14 and the battery 33”). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated an energy storage device configured to be charged at least when said at least one door is closed, said at least one inertial sensor being connected to said energy storage device, as taught by Kim1, in order to provide energy for the refrigerator components.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, in view of Kang, in view of Kim, as applied above, in view of Ryu et al. (US 20140293060), hereinafter referred to as Ryu. 

Re claim 26, Uchida, as modified, teaches the household appliance according to claim 25. Uchida, as modified, does not explicitly teach the limitation of wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor. 
However, Ryu teaches a refrigerator comprising a plurality of cameras (40 and 60) each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor (e.g. ¶ 111, “The door rotation direction sensor 160 may allow the first camera 40 and the second camera 60 to take pictures at the door rotation angles of, for example, 90 degrees, 65 degrees, and 40 degrees in sequence when the right door 30 and/or the left door 50 is rotated to close the first storage compartment 20”; the examiner notes that the signal is independently send to each camera). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Uchida and integrated wherein said at least one camera includes a plurality of cameras each configured to be activated independently of one another based on a respective door opening angle determined by said at least one inertial sensor, as taught by Ryu, in order to make it easier to capture images of an interior chamber of a household appliance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 28-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/10/2022